Citation Nr: 0318381	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-08 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1985 to June 1991.

This appeal arises from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied entitlement to 
service connection for non-Hodgkin's lymphoma claimed due to 
exposure to ionizing radiation and/or as a result of 
undiagnosed illness.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

The veteran testified before the undersigned member of the 
Board in September 2002.


FINDINGS OF FACT

1.  The veteran has non-Hodgkin's lymphoma.

2.  It is at least as likely as not that the veteran's non-
Hodgkin's lymphoma began during or as a result of active 
service.



CONCLUSION OF LAW

Non-Hodgkin's lymphoma was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) do not reflect 
any treatment or diagnosis of non-Hodgkin's lymphoma.  A DD-
1141, Record of Exposure to Ionizing Radiation, reflects that 
he served aboard the USS Roosevelt (CVN-71) from some time 
prior to June 1987 to April 1991 and that his total lifetime 
accumulated radiation dosage was 00.211 rem.  His DD-214 
reflects that his primary specialty was that of surface ship 
nuclear propulsion plant operator.  He served in Southwest 
Asia from January to April 1991.  

In June 1994, the veteran may have submitted a claim for 
service connection for non-Hodgkin's lymphoma; however, it 
appears that the original claims folder has been lost.  In 
September 1998, the veteran resubmitted his claim.  

In July 1999, the RO received reports from Thomas Jefferson 
University Hospital that reflect that a left inguinal mass 
was detected in December 1993 and excised in April 1994.  
Biopsy revealed that it was non-Hodgkin's lymphoma.  

In November 1999, the veteran reported that he felt that his 
non-Hodgkin's lymphoma came from ingesting diesel and jet 
fuel fumes while being trained as a nuclear power plant 
operator or while serving in the Persian Gulf.  

In November 1999, Dr. Craig Moskowitz, an oncologist, 
reported that the veteran, who had been his patient for 
several years, had low-grade non-Hodgkin's lymphoma, and 
opined, "It is certainly conceivable that his exposure 
during the Gulf War may have participated to his early 
acquisition of this type of non-Hodgkin's lymphoma." 

In a May 2000 letter to the RO, the Naval Dosimetry Center 
confirmed that the veteran's lifetime dose of exposure to 
ionizing radiation was 0.211 rem.  The Navy's limit of whole 
body exposure was 5.0 rem per year.  

In August 2000, VA's Under Secretary for Health reported that 
according to information in Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V), 1990, page 330, no 
form of lymphoma, other than multiple myeloma, has been 
consistently increased following radiation.  The Under 
Secretary for Health official also reported that the Mettler 
and Upton textbook, Medical Effects of Ionizing Radiation, 
2nd edition, 1995, pages 119-120, also notes a lack of 
consistent association between radiation exposure and non-
Hodgkin's lymphoma.  The Under Secretary for Health official 
concluded with, "In light of the above, in our opinion, it 
is unlikely that the veteran's non-Hodgkin's lymphoma can be 
attributed to ionizing radiation in service."  

In October 2000, the RO denied service connection for non-
Hodgkin's lymphoma due to exposure to ionizing radiation and 
due to undiagnosed illness.  

In May 2001, the RO sent a Veterans Claims Assistance Act of 
2000 (VCAA) letter to the veteran notifying him of the 
provisions of the VCAA.  

In November 2001, the veteran submitted various articles on 
causes of cancer.  One article notes a possible relationship 
between exposure to benzene and development of non-Hodgkin's 
lymphoma.  Another article notes that diesel fuel might have 
added to the "toxic soup" of toxins suspected to be 
associated with illnesses among Gulf War veterans.  Another 
article notes that the current 5.0 rems per year occupational 
limit of ionizing radiation exposure might be too much 
exposure.  

In September 2002, the veteran and his spouse testified 
before the undersigned member of the Board that he was 
exposed to ionizing radiation, benzene, jet fuel, and diesel 
fuel aboard an aircraft carrier.  During a month and a half 
period while deployed to the Gulf he lost about 60 pounds, 
which he though was due to exposure to fuels aboard the 
carrier.  He testified that since discharge he has had 
recurring night sweats, constant diarrhea, and aching bones.  

Following the hearing, the Board requested a medical opinion 
concerning the etiology of the veteran's non-Hodgkin's 
lymphoma.  In May 2003, an oncologist of the Baltimore VA 
Medical Center reviewed the medical history of the case and 
noted that the veteran was much younger in age than most non-
Hodgkin's lymphoma patients, and that in fact, the veteran 
was younger than 99 percent of all non-Hodgkin's lymphoma 
patients, which increased the likelihood that some 
environmental factor played a part.  The oncologist stated, 
"In my opinion, it is at least as likely as unlikely that 
environmental hazards the patient was exposed to during 
active duty contributed to his lymphoma".  The oncologist 
concluded with, "It is at least as likely as not that the 
patient's disease on a cellular level started while in the 
active service or even before, given [the] slow growth and 
long latency of this type of lymphoma." 

II.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

In this case, the medical evidence includes an uncontroverted 
medical opinion linking the veteran's non-Hodgkin's lymphoma 
to exposure to environmental hazards during active service, 
or simply to the 6-year period of service, in general, to a 
degree of "at least as likely as not."  The opinion has 
factual underpinnings, as the physician included a factually 
correct medical history of the case.  Thus, as no medical 
evidence directly controverts this favorable evidence, the 
Board finds that it is at least as likely as not that non-
Hodgkin's lymphoma was related in some way to active service.  
Because the evidence is in relative equipoise, the benefit of 
the doubt doctrine is for application and the claim is 
granted.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is granted.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

